Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Farhad Shir on 04/20/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 07/16/2020: 

1 (Currently Amended). An apparatus for treating a substrate, the apparatus comprising: 
an index module including a load port on which a carrier having the substrate received therein is placed; 
 a treating module configured to treat the substrate transferred from the index module, wherein the treating module includes: 
a process chamber configured to treat the substrate; 
a buffer chamber configured to temporarily store the substrate, wherein the buffer chamber includes:  
a housing having a space therein; and 
a cooling unit configured to cool the substrate in the space, wherein the cooling unit includes:
a temperature adjustment plate having a fluid channel formed therein; 
a fluid supply member configured to supply a temperature adjustment fluid into the fluid channel, wherein the fluid channel includes: 
a plurality of first fluid channels, each of which is connected with the fluid supply member at one end thereof; 
a second fluid channel connected with opposite ends of the plurality of first fluid channels and configured to discharge the temperature adjustment fluid, 
wherein a buffer space configured to connect the opposite ends of the plurality of first fluid channels and one end of the second fluid channel is formed inside the temperature adjustment plate[[.]];
wherein the buffer space has a larger diameter than the plurality of first fluid channels and the second fluid channel; and
wherein the buffer space is formed in a central region of the temperature adjustment plate when viewed from above.

 2-3. (Cancelled)

4. The apparatus of claim 1, wherein the opposite ends of the plurality of first fluid channels are connected with the buffer space, and 5 wherein the one end of the second fluid channel is connected with the buffer space.

5. (Cancelled)

11 (Currently Amended).	A cooling unit for cooling a substrate, the cooling unit comprising:
a temperature adjustment plate having a fluid channel formed therein;
a fluid supply member configured to supply a temperature adjustment fluid into the fluid channel,
wherein the fluid channel includes:
a plurality of first fluid channels, each of which is connected with the fluid supply member at one end thereof;
a second fluid channel connected with opposite ends of the plurality of first fluid channels and configured to discharge the fluid, 
wherein a buffer space configured to connect the opposite ends of the plurality of first fluid channels and one end of the second fluid channel is formed inside the plate,
wherein the buffer space has a larger diameter than the plurality of first fluid channels and the second fluid channel; and
wherein the buffer space is formed in a central region of the temperature adjustment plate when viewed from above[[.]]; and
wherein the cooling unit is inside a housing space of a buffer chamber of an apparatus for treating the substrate.

12. (Cancelled)

14. (Cancelled)

19 (Currently Amended). The cooling unit of claim 11, wherein the temperature adjustment plate is a temperature of the substrate supported thereon, and wherein the temperature adjustment fluid is a temperature of the temperature adjustment plate.

Allowable Subject Matter
3.	1, 4, 6-11, 13, 15-19 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least an apparatus for treating a substrate, the apparatus comprising “wherein the buffer space has a larger diameter than the plurality of first fluid channels and the second fluid channel; and
wherein the buffer space is formed in a central region of the temperature adjustment plate when viewed from above” in combination with other limitations as a whole.


For claim 11, the references of record, either singularly or in combination, do not teach or suggest at least a cooling unit for cooling a substrate, the cooling unit comprising “wherein the buffer space has a larger diameter than the plurality of first fluid channels and the second fluid channel; and
wherein the buffer space is formed in a central region of the temperature adjustment plate when viewed from above” in combination with other limitations as a whole.


The closet prior arts on records are Kaplan et al (US 2016/0045841 Al), Wang et al (US 2019/0267218 Al), Yoo et al. (US PGPUB 2010/0297659 A1).  None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897